Case 17-14454-elf   Doc 372   Filed 02/14/19 Entered 02/14/19 15:04:18   Desc Main
                              Document     Page 1 of 5
Case 17-14454-elf   Doc 372   Filed 02/14/19 Entered 02/14/19 15:04:18   Desc Main
                              Document     Page 2 of 5
Case 17-14454-elf   Doc 372   Filed 02/14/19 Entered 02/14/19 15:04:18   Desc Main
                              Document     Page 3 of 5
Case 17-14454-elf   Doc 372   Filed 02/14/19 Entered 02/14/19 15:04:18   Desc Main
                              Document     Page 4 of 5
Case 17-14454-elf   Doc 372   Filed 02/14/19 Entered 02/14/19 15:04:18   Desc Main
                              Document     Page 5 of 5
